Pee Cueiam.
1. The general demurrer to the indictment was properly overruled.
2. Conceding that the court erred in overruling the special demurrer, it clearly appears from the record that the error was harmless, since the accused was already in possession of the very information called for by the demurrer. See Wrightsville & Tennille R. Co. v. Vaughan, 9 Ga. App. 371 (5) (71 S. E. 691).
3. It appears from the record that the ordinary of Lee county, Georgia, had jurisdiction to appoint the accused guardian for John J. Curry, that *400tlie verdict was authorized by the evidence, and that none of the grounds of the amendment to the motion for a new trial show cause for a reversal of the judgment overruling the motion.
Decided May 12, 1926.
B. B. Forrester, Zach. Childers, Wallis & Fort, for plaintiff in error.
Jule Felton, solicitor-general, E. L. Forrester, contra.

Judgment affirmed.


Broyles, O. J., and Bloodworih, J., concur. Luke, J., dissents.